Citation Nr: 1109444	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of rheumatic fever, to include a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1957 to July 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a residual heart condition that resulted because of an episode of rheumatic fever that he incurred following a pneumonia attack that he suffered while on ACDUTRA in Fort Leonard Wood, Missouri.  

The Veteran was diagnosed with having heart palpitations, premature ventricular contractions, and mitral valve prolapse after being admitted to a hospital in July 1983.  Treatments that the Veteran received appeared to greatly improve his condition.  It is now unclear what diagnoses the Veteran currently has on the basis of these conditions.

In support of his claim, the Veteran has submitted numerous statements from former coworkers, neighbors, and a fellow serviceman to attest to the fact that he suffered a pneumonia infection while on ACDUCTRA and that he suffered from rheumatic fever in the summer of the following year.  A statement from a treating physician of the Veteran, Dr. Brian Bellamy, M.D., contends that it is reasonable to assume that this in-service pneumonia attack was caused by a group A streptococcus infection which led to the Veteran's bout with rheumatic fever nearly a year later.

The Board notes that a search for the Veteran's service treatment records (STRs), that included a search of the Surgeon General's Office records, yielded no results.  It is believed that his STRs were destroyed during a fire that occurred at the National Personnel Records Center Headquarters in July 1973.  A formal finding of unavailability of the Veteran's STRs is documented in the claims file in a May2008 memorandum.  

Likewise, a search for the Veteran's medical records from the medical department at Fort Leonard Wood yielded no results.  However, the Board notes that the request for medical records sent to Fort Leonard Wood, as well as the reply, contains a misspelling of the Veteran's last name.  Another search should be attempted using the correct spelling.  

Additionally, it appears that potentially relevant private medical records have not been obtained by the RO.  Specifically, Dr. Bellamy, who provided the aforementioned opinion, states that the Veteran is a current patient of his.  The Veteran also received treatment from Dr. Lee at Valley Baptist Family Practice in Harligen, Texas; at Wetzel Clinic in Clinton, Missouri; and at Appleton City Clinic in Appleton City, Missouri.  On remand, the RO should make arrangements to obtain the Veteran's treatment records from these providers.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Further, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Court in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As such, the Board finds that the Veteran's claim must be remanded for an appropriate VA examination to determine the diagnosis as well as the etiology of any current  heart condition.

Accordingly, the case is REMANDED for the following action:

1.  Send a new request for the Veteran's medical records to the medical department at Fort Leonard Wood, Missouri, ensuring that the Veteran's last name is spelled correctly and that all other identifying information is correct on the request form.  Any response received should be memorialized in the Veteran's claims file.

2.  Make arrangements to obtain the Veteran's complete treatment records from Brian Bellamy, M.D./St. Luke's Medical Group; Dr. Lee at Valley Baptist Family Practice in Harligen, Texas; Wetzel Clinic in Clinton, Missouri; and Appleton City Clinic in Appleton City, Missouri.  Any response received should be memorialized in the Veteran's claims file. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination with a VA physician.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary tests should be conducted.

The examiner should diagnose all current heart disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed heart disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the pneumonia attack that the Veteran alleges to have suffered while on active duty for training.  In providing this opinion, the examiner should specifically address the April 2009 statement from Dr. Bellamy. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

